DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 07/29/2022 for rejected claims 21-33 under 35 USC 103(a) have been fully considered but they are persuasive. Thus, those claims would be allowable after the approval for the terminal disclaimer. 
Applicant’s arguments with respect to claim(s) 34-40 under 35 USC 103(a) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




 					Double Patenting
The nonstatutory obviousness double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21 is rejected on the ground of nonstatutory  obviousness double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,681,040. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,681,040. include all the limitations of claim 1 of the instant application. 
 	As per claim 21, Patent #10,681,040 does not explicitly disclose verifying, in response to the request, a live connection between a vehicle device and a vehicle; verifying that the user device received the vehicle data from the vehicle device during the live connection;  receiving external vehicle data stored remotely from the vehicle, the user device, and the vehicle device. However, Rosenberg US 2007/0162550 discloses Irey discloses , verifying, in response to the request , a live connection between a vehicle device and a vehicle [0045] For a user of a first vehicle wishing to send an alert (i.e. a digital honk indicator), send another type of message (i.e. a voice message, a text message, or a video message, whether pre-prerecorded or live), initiate bi-directional live communication (i.e. initiate a phone call or video call), or request information about a second vehicle using the methods and apparatus of the present invention, the messaging user interface of the present invention may be configured to allow the user of a first vehicle to select a target vehicle from among a plurality of possible target vehicles and send a message and/or communication request to the selected target vehicle. In some embodiments, the selection of a target vehicle includes selecting from between the vehicle directly ahead of the first vehicle and the vehicle directly behind the first vehicle. This selection may be performed by pressing an appropriate button or adjusting some other manual interface within the first vehicle, for example on the dashboard or steering wheel. This selection may be performed by issuing a voice command to a speech recognition system of the local computing device of the first vehicle. For example a simple rocker switch may be included upon the steering wheel, turn signal arm, or other inner vehicle surface or control that enables a user to indicate that a message should be sent to the vehicle in front, the vehicle behind, or both. As another example a user may utter a voice command such as "message car in front" or "message ahead" or some other similar words or phrase to indicate to the local computing device that a message should be sent to the vehicle in front of the user's vehicle. Similarly, a user may utter a voice command such as "message car behind" or "message behind" or some other similar words or phrase to indicate to the local computing device that a message should be sent to the vehicle behind the user's vehicle. In some embodiments the user may select from among more options than just ahead and behind, also optionally indicating vehicles to the side); 

  	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of instant application, based on the teaching of analysis the vehicle data of Rosenberg, because doing so would provide analysis the vehicle data to identify the proper vehicle.

    The combination fails to disclose 
 	verifying that the user device received the vehicle data from the vehicle device during the live connection.
     However, Park US 2016/0219059 discloses verifying that the user device received the vehicle data from the vehicle device during the live connection (  0019] A mobile terminal 200 may indicate a terminal that can be carried by a user. The mobile terminal 200 may include a wireless communication unit, an output unit, a memory, a controller, etc. The mobile terminal 200 may transmit vehicle data to a central server 300 through long-distance communication (3G or 4G communication). In addition, the mobile terminal 200 may receive vehicle data from the head unit 100 through short-range communication (Bluetooth,,  Wi-Fi,, i.e. life connection  or universal serial bus (USB)). And 0024] The smartphone application connection verification module 102 may verify whether an application of the mobile terminal 200 is connected when requested to transmit the VIN. For example, when the head unit 100 is connected to the mobile terminal 200, the smartphone application connection verification module 102 may request the VIN transmitting module 103 to transmit the VI).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of instant application, based on the teaching of analysis the vehicle data of Rosenberg, based on the teaching of verification of the Vin of the vehicle by the mobile device of Park, because doing so would provide analysis the vehicle data to identify the proper vehicle.

Instant application 16/861974
 Patent #10,681,040
21. (New) A computer-implemented method of authenticating a user using multi- factor authentication, comprising: receiving a request from a user device to authenticate a user; 
verifying, in response to the request, a live connection between a vehicle device and a vehicle;



 receiving vehicle data obtained over a wireless network connection from the user device; 
verifying that the user device received the vehicle data from the vehicle device during the live connection;
 receiving external vehicle data stored remotely from the vehicle; 
comparing the received vehicle data to the received external vehicle data; 


determining the received vehicle data matches the received external vehicle data; and 

authenticating the user device based on the determined match.  








   1. A computer-implemented method of authenticating a user using multi-factor authentication, comprising: 
receiving a request from a user device to authenticate a user; 
determining the user device is linked to a vehicle system over a wireless network connection; 

receiving, from the user device, credential information associated with the user; receiving vehicle data from the linked vehicle system obtained over the wireless network connection, the vehicle data including evidence of the wireless network connection;
 
receiving external vehicle data stored remotely from the vehicle; 
comparing the received vehicle data to the received external vehicle data; comparing the received credential information to stored user data; determining the received vehicle data matches the received external vehicle data and 
the received credential information matches the stored user data; and 
determining the user is authenticated by responding to the received request and granting access. 
    
       





   


 	







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al US 2014/0169634 in view of Khamharan et al US 2010/0114488.

 	As per claim 34, Prakash discloses a vehicle-connectable device distinct from a vehicle, for authenticating a user using multi-factor authentication, comprising: one or more memory unit storing instructions; and one or more processors that execute the instructions to perform operations comprising:
 	 storing vehicle data(par 0045   the in-vehicle computing system 150 may receive the one or more captured, i.e. storing,  images, i.e. vehicle data ); -4-Application No.: 16/861,974 Attorney Docket No.: 05793.3749-02000 
establishing a communication connection with a mobile device separate from the vehicle-connectable device; ( 0047  the in-vehicle computing system 150 may notify, i.e. establishing communication connection,  the mobile communication device 102 of the match so as to alert the user of a potential danger, par 0048 the in-vehicle computing system 150 may establish a connection with one or more nearby mobile communication device  wherein  the mobile communication device is separated from the  in-vehicle computing system 150 )
 	receiving, from the mobile device, a first request to receive the vehicle data, the first request being generated by the mobile device in response to a second request from a system separate from the vehicle and the vehicle-connectable device;  ( 0013 the mobile communication device 102 may communicate with the scanning data server 106, i.e. a system, over the network 104 to retrieve scanning data, such as reference license plate number,  where in the data server is receiving as a first request to obtain the vehicle data such as license plate number from the mobile communication device 102 in response  from the data server the system that is separated from the vehicle 110 and in vehicle computing system 150, i.e. the vehicle-connectable device and see par 0075  par 0075, in-vehicle computing, i.e. the vehicle-connectable device, system of vehicle that received the scanning vehicle license plates of the vehicle  from the mobile in response of the second request of the camera of vehicle is capturing an image of a license plate of another vehicle , i.e. another system that is separated from the vehicle and in-vehicle computing system by the another vehicle.  )and 
 	transmitting in response to the first request, the vehicle data to the mobile device ( par 0047, notify, i.e. transmitting,  nearby mobile communication devices, i.e. mobile device of the match, i.e. response of the vehicle data ).  
    Mover over, Prakash discloses , par 0075, in-vehicle computing system of vehicle that received the scanning vehicle license plates of the vehicle  from the mobile in response of the second request of the camera of vehicle is capturing an image of a license plate of another vehicle , i.e. another system that is separated from the vehicle and in-vehicle computing system by the another vehicle. par 0030 In block 304, the in-vehicle computing system 150, i.e. fob, may receive and install a scanning service application from the mobile communication device 102.
 	Prakash does not explicitly disclose receiving, from the mobile device, a first request to receive the vehicle data, the first request being generated by the mobile device.
 	Khamharn  discloses receiving, from the mobile device, a first request to receive the vehicle data, the first request being generated by the mobile device ( par 0015 upon request , i.e. first request, from the mobile device, or upon any other condition, visual information of the vehicle is requested from the mobile device and 0032 Communications device 170 is configured to enable mobile device 165 to communicate directly with vehicle 110 and/or indirectly through server 145) 
 	in response to a second request from a system separate from the vehicle and the vehicle-connectable device( par 0033 location unit 175  may also be configured to communicate with one or more cellular towers, such as cellular tower 195, in assisted GPS (aGPS) mode in order to enhance the accuracy and/or reduce the time required to acquire a location for the mobile device. wherein an acquire as second request from the GPS , i.e. a system  wherein the GPS system is separated from the vehicle and the vehicle-connectable device  and the mobile device is sending the first request to the server obtaining the vehicle  information from the server 15, par 0035, server 145 is configured to receive and store location information and/or audio-visual information from vehicle 110 and store the information, along with a time and date stamp and other attributes, in memory unit 150. Server 145 is further configured to provide the information to mobile device 165. The information may be provided to mobile device 165 at regular intervals, upon request by the mobile device, or upon being triggered by a particular event )
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  in-vehicle computing, i.e. the vehicle-connectable device, system of vehicle that received the scanning vehicle license plates of the vehicle  from the mobile in response of the second request of the camera of  Prakash, Based on the teaching of upon request , i.e. first request, from the mobile device, or upon any other condition, visual information of the vehicle is requested from the mobile device and  Communications device is configured to enable mobile device to communicate directly with vehicle and/or indirectly through server of Khamharn, because doing so would provide analysis the vehicle data to identify the proper vehicle.

 	As per claim 35, Prakash in view of Khamharn discloses the vehicle-connectable device of claim 34, the operations further comprising:  Prakash discloses
receiving, from an authentication device separate from the mobile device, a third request for confirmation of the communication connection (par 0032 0032] In block 306, the in-vehicle computing system 150 determines whether to analyze the images captured by the vehicle-based cameras 160 using the in-vehicle computing system 150. If so, the in-vehicle computing system 150 determines whether to update the scanning data 122 in block 308); and
   	 transmitting confirmation of the communication connection to the authentication device ( par 0033   the mobile communication device 102 may transmit theses warnings to the in-vehicle computing system 150, as in block 312, or notify the user via the mobile communication device 102 itself (see, e.g., block 516 of FIG. 5). If the in-vehicle computing system 150 has received an alert from the mobile communication device 102, the in-vehicle computing system 150 may generate a local alert in block 314).  
 	As per claim 36, Prakash in view of Khamharn discloses  The vehicle-connectable device of claim 34, Prakash discloses  the operations further comprising establishing a communication connection with the vehicle ( par 0037 In block 506, the mobile communication device 102 establishes a connection with the in-vehicle computing system 150 over the local/personal network 108 ).  
 	As per claim 37, Prakash in view of Khamharn discloses the vehicle-connectable device of claim 34, Prakash disclose wherein the vehicle-connectable device is a self-contained fob configured to connect to a port of the vehicle ( par 0030 In block 304, the in-vehicle computing system 150, i.e. fob, may receive and install a scanning service application from the mobile communication device 102).  
 	As per claim  38. Prakash in view of Khamharn discloses  The vehicle-connectable device of claim 34,  Khamharn discloses wherein the stored vehicle data comprises biometric driver data generated by the vehicle- connectable device and associated with the vehicle, including at least one of: accelerator pedal behavior data, steering behavior data, speed data, acceleration data, common distance data, or common route data (par 016 determine the location of the vehicle after the GPS signal is lost. For example, the vehicle may include accelerometers that can be used to estimate the position of the vehicle. Values for the acceleration of the vehicle, the vehicle's velocity at the time the GPS signal was lost, and the time from when the GPS signal was lost can be used to compute the location of the vehicle after the GPS signal is lost ).  
 	As per claim 39.  Prakash in view of Khamharn discloses   The vehicle-connectable device of claim 34, Prakash discloses wherein the stored vehicle data comprises evidence of a network connection between the vehicle- connectable device and the mobile device at a time when the mobile device generated an authentication request ( par 0051 a communication module to (i) establish a communication connection with a mobile communication device and (ii) receive scanning data from the mobile communication device, the scanning data identifying one or more reference vehicle license plates;  ).  
 	As per claim 40. Prakash in view of Khamharn discloses  The vehicle-connectable device of claim 34,  Prakash discloses  wherein the communication connection with the mobile device is a Wi-Fi or Bluetooth TM connection (par 0048  the short-range communication connection may be embodied as a near field communication link, a Bluetooth.RTM. communication link, a Wi-Fi.RTM. li).


Allowable Subject Matter
Claims 21-33 would be allowable after the approval of the terminal disclaimer. 
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art Prakash in view of Khamharn do not disclose the claimed 21-33 limitations. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496